--------------------------------------------------------------------------------

 
EXHIBIT 10.18

NON-COMPETITION AND CONFIDENTIAL
 
INFORMATION AGREEMENT
 
THIS NON-COMPETITION AND CONFIDENTIAL INFORMATION AGREEMENT (the “Agreement”),
dated as of September 20, 2011, by and between MWI Veterinary Supply Co., an
Idaho corporation (the “Buyer”), and William C. Pratt (the “Restricted Party”),
will be effective as of the Closing Date.
 
Recitals
 
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of the date hereof, by and among Micro Beef Technologies,
Ltd., a Texas limited partnership (“Seller”), MWI Veterinary Supply, Inc., a
Delaware corporation (“Parent”) and Buyer, a wholly-owned subsidiary of Parent,
Buyer will purchase and assume from Seller substantially all the assets and
certain specified liabilities of the Business. Defined terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to them in the
Purchase Agreement;
 
WHEREAS, the Restricted Party is a limited partner of Seller and the economic
benefit of the transactions contemplated by the Purchase Agreement shall inure
to the direct and material benefit of the Restricted Party;
 
WHEREAS, the Restricted Party acknowledges that on the Closing Date pursuant to
and on the terms set forth in the Purchase Agreement, Buyer will purchase the
Purchased Assets and assume the Assumed Liabilities with the expectation of
continuing the general business of Seller and continuing the services to
Seller’s existing and expected future customers and clients;
 
WHEREAS, the Restricted Party further acknowledges that Buyer has legitimate
business interests in preserving and protecting Seller’s (i) confidential
information; (ii) goodwill, technologies, intellectual property, business plans,
proprietary business processes, and proprietary methods of operation, vendors
and vendor contacts, financial and marketing information, and Trade Secrets, as
defined in the Uniform Trade Secrets Act; (iii) customers, customer lists,
customer contacts and referral sources; and (iv) relationships with its
customers and employees (collectively referred to herein as “Legitimate Business
Interests”);
 
WHEREAS, the Restricted Party agrees that Buyer is entitled to a period of time
to benefit from the purchase and that the Restricted Party should be restricted
from competing with Buyer or benefiting from the proprietary information and
goodwill purchased by Buyer; and
 
WHEREAS, the Restricted Party is a senior management employee of Seller and,
pursuant to that certain consulting agreement dated as of the date hereof by and
between the Restricted Party and Buyer, the Restricted Party shall provide
Consulting Services (as defined therein) to Buyer with respect to the Business
for a period of three (3) years beginning on the Closing Date;
 
NOW, THEREFORE, in consideration of the foregoing and for the purpose of
protecting the Buyer’s Legitimate Business Interests, the parties, intending to
be legally bound, hereby agree as follows:
 
Terms
 
Section 1. Confidentiality.  From and after the Closing Date the Restricted
Party shall, and shall cause its respective Affiliates and Representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Business, the Transaction or Buyer, except to the extent that the disclosing
party can show that such information (a) is generally available to and known by
the public through no fault of any of the Restricted Party, any of its
Affiliates or their respective Representatives; or (b) is Lawfully acquired by
the Restricted Party, any of its respective Affiliates or Representatives from
and after the Closing Date from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation. If the
Restricted Party or any of its Affiliates or Representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, such disclosing party shall promptly notify Buyer in
writing and shall disclose only that portion of such information which he, she
or it is advised by its counsel in writing is legally required to be disclosed,
provided that the Restricted Party shall use commercially reasonable efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.
 
Section 2. Non-Competition.  For the purpose of protecting Buyer’s Legitimate
Business Interests, and in consideration of the compensation received by the
Restricted Party in connection with the transactions reflected in the Purchase
Agreement, for a period of five (5) years following the Closing Date, within the
United States, Canada, the United Kingdom, and Australia, the Restricted Party
agrees not to Compete with Buyer. “Compete” means to directly or indirectly
solicit, sell or render any services or products in a Competitive Business
including, but not limited to, as a proprietor, member, partner, investor,
shareholder, director, officer, employee, consultant, or independent contractor.
“Competitive Business” means to engage in the business of (i) manufacturing,
developing, distributing, selling, or supplying computerized management systems
for individual animal information collection and management, and related
marketing, health and nutrition systems (including animal identification and
food safety assurance traceback systems), (ii) research and development related
to the business of clause (i) above, (iii) manufacturing, developing,
distributing, selling, or supplying feed additives or animal health products or
(iv) any other business carried on by Seller in the twelve (12) months preceding
the Closing Date.  Notwithstanding anything herein to the contrary, the passive
investment in, and becoming a shareholder of, a publicly traded company engaged
in a Competitive Business, including Buyer, shall not constitute a violation of
the provisions of this Section 2; provided that such interest is no greater than
1% of the publicly traded company.
 
Section 3. Non-Solicitation Covenants.
 
(a)           For the purpose of protecting Buyer’s Legitimate Business
Interests, for a period of five (5) years following the Closing Date, the
Restricted Party shall not directly or indirectly, solicit any customer, client,
supplier, or manufacturer’s representative of Buyer, for the purpose of (x)
establishing a relationship for any business or services in a Competitive
Business, (y) causing any client, customer, supplier, or manufacturer’s
representative to terminate any relationship with Buyer, or (z) interfering with
the relationship between Buyer and any of Buyer’s customers, clients, employees,
independent contractors, suppliers, or manufacturer’s representatives in the
Competitive Business.
 
(b)           For the purpose of protecting Buyer’s Legitimate Business
Interests, for a period of five (5) years following the Closing Date, the
Restricted Party shall not hire, employ or attempt to hire or employ a Protected
Person. A “Protected Person” is any person who is as of the Closing Date an
employee of Seller. Notwithstanding anything herein to the contrary, a general
advertisement, posting or a similar form of generalized solicitation that leads
to the hiring or employment of a Protected Person shall not constitute a
violation of the provisions of this Section 3(b), so long as such general
advertisement is not directly or indirectly related to a Competitive Business.
 
Section 4. Non-Interference Covenant. For a period of five (5) years following
the Closing Date, the Restricted Party shall not, whether on its own behalf or
on behalf of a third party, directly or indirectly induce or attempt to induce
any customer, contractor or vendor of Buyer to terminate the customer’s,
contractor’s or vendor’s relationship with Buyer or otherwise attempt to harm,
obstruct, or otherwise hinder Buyer’s relationship with any such customer,
contractor or vendor.
 
Section 5.            Non-Disparagement Covenant.    For a period of five (5)
years following the Closing Date, the Restricted Party will not intentionally
make any statements injurious to the business reputation or goodwill of the
Business or Buyer.  Nothing in this provision shall prevent the Restricted Party
from giving truthful Confidential Information at any time to the extent required
by subpoena or other legal process.
 
Section 6.            Remedies.  If the Restricted Party breaches, or threatens
to commit a breach of, any of the provisions of this Agreement, Buyer shall have
the following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Buyer under law or in equity:
 
(a)           the right and remedy to have such provision specifically enforced
by any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to Buyer and that money
damages may not provide an adequate remedy to Buyer; and
 
(b)           the right and remedy to recover from the Restricted Party all
monetary damages suffered by Buyer as the result of any acts or omissions
constituting a breach of this Agreement.
 
Section 7. Tolling of Restrictive Periods.  Buyer and the Restricted Party agree
and intend that the Restricted Party’s obligations under Section 2 through
Section 5 above shall be tolled during any period that the Restricted Party is
in breach of any of the obligations under any such section, so that Buyer is
provided with the full benefit of the restrictive periods set forth herein.
 
Section 8.            Reformation and Severability.  In the event that any
covenant contained in this Agreement should ever be adjudicated to exceed the
time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this
Agreement and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.  Whenever possible each provision and term
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable Law.
 
Section 9.            Termination.  In the event of termination of the Purchase
Agreement in accordance with Article IX thereof, this Agreement shall forthwith
become void and there shall be no obligations or liability on the part of any
party hereto.
 
Section 10.            Notices.  All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third (3rd) day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
10):
 
If to the Buyer, to:
 
MWI Veterinary Supply Co.
3041 W. Pasadena Dr.
Boise, ID 83705
Facsimile:  208-955-8999
Email:  JCleary@mwivet.com
Attention:  James F. Cleary, Jr.


With a required copy to:
 
Dechert LLP
Cira Center
2929 Arch Street
Philadelphia, PA  19104-2808
Facsimile:  215-994-2222
E-mail:                      Stephen.Leitzell@dechert.com
Attention:  Stephen M. Leitzell, Esq.


If to Restricted Party, to:
 
William C. Pratt
P.O. Box  95
Canyon, Texas  79015
 
With a required copy to:
 
Sprouse Shrader Smith P.C.
701 South Taylor
Suite 500
Amarillo, TX 79101Facsimile:  806-373-3545
E-mail:  joel.howard@sprouselaw.com
              jack.howell@sprouselaw.com
Attention:  Joel Howard, Esq.
       J.F. “Jack” Howell III, Esq.


 
Section 11.            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Idaho, without regard to
the conflict of laws principles of any state or jurisdiction
 
Section 12. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, assigns,
heirs and personal representatives. This Agreement may not be assigned by Buyer
or the Restricted Party without the prior written consent of the other party;
provided, however, that Buyer may assign all of its rights under this Agreement
to a wholly owned subsidiary of Buyer, or in connection with any merger,
consolidation, sale of stock or assets or other transfer of control or ownership
of Buyer or a subsidiary of Buyer, without the consent of the Restricted
Party.  No assignment shall relieve the assigning party of any of its
obligations hereunder.
 
Section 13. Headings.  The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
 
Section 14. Amendments and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 15. Entire Agreement.  This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter
provided that the parties acknowledge the execution of the Purchase Agreement
and ancillary agreements thereto.
 
Section 16.            Acknowledgments.  The Restricted Party agrees and
acknowledges that none of the restrictions contained herein preclude the
Restricted Party from earning a livelihood or unreasonably impose limitations on
the Restricted Party’s ability to earn a living.
 
Section 17.            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 


[Signature page follows]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
BUYER:
 
MWI VETERINARY SUPPLY CO.
 
 By:  /s/ James F. Cleary Jr.         
Name:  James F. Cleary, Jr.
Title:  President and CEO
 
RESTRICTED PARTY:
 


 
_/s/ William C. Pratt________________________________
 
WILLIAM C. PRATT
 









--------------------------------------------------------------------------------
